Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brion P. Heaney on August 31, 2022.

The application has been amended as follows: 
In the Abstract:
In the abstract, as amended by applicant in the amendment filed on June 6, 2022, the following further changes have been made:
On line 5 of the abstract, “means for the” has been deleted to eliminate legal phraseology.
On line 6 of the abstract, “said gas” has been replaced by --the gas-- to eliminate legal phraseology from the abstract.
In the Specification:
	In the paragraph beginning at page 12, line 24, as amended by the amendment filed on June 6, 2022, the second sentence of the paragraph has been changed from, “They may be orifices, such as the orifices 51 that the prior art tray shown in Figure 5 has.”, to --They may be orifices, such as the orifices 51 shown in the prior art tray of Figure 5.--  In the third sentence of the paragraph, “there are preferably” has been changed to --the orifices are preferably--.  And at the beginning of the last sentence of the paragraph, “They may also be chimneys” has been replaced by --There may also be chimneys--.
In the Claims:
In claim 14, line 2, “equipped with least” has been changed to --equipped with at least--.
Conclusion
3.	Applicant’s arguments filed with the amendment of June 6, 2022 are found to be persuasive and the prior art rejections of the claims withdrawn and the claims as submitted with the amendment filed on June 6, 2022 allowed in view of the persuasive arguments.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/8-31-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776